 
 
IB 
Union Calendar No. 394
111th CONGRESS 2d Session 
H. R. 5112
[Report No. 111–662] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2010 
Mr. Carnahan (for himself, Mrs. Biggert, and Ms. Norton) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 

November 30, 2010
Additional sponsors: Mr. Chandler and Mr. Sessions 


November 30, 2010
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To provide for the training of Federal building personnel, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Buildings Personnel Training Act of 2010. 
2.Training of Federal building personnel 
(a)Identification of core competenciesNot later than 18 months after the date of enactment of this Act, and annually thereafter, the Administrator of General Services, in consultation with representatives of relevant professional societies, industry associations, and apprenticeship training providers, and after providing notice and an opportunity for comment, shall identify the core competencies necessary for Federal personnel performing building operations and maintenance, energy management, safety, and design functions to comply with requirements under Federal law. The core competencies identified shall include competencies relating to building operations and maintenance, energy management, sustainability, water efficiency, safety (including electrical safety), and building performance measures. 
(b)Designation of relevant courses, certifications, degrees, licenses, and registrationsThe Administrator, in consultation with representatives of relevant professional societies, industry associations, and apprenticeship training providers, shall identify a course, certification, degree, license, or registration to demonstrate each core competency, and for ongoing training with respect to each core competency, identified for a category of personnel specified in subsection (a). 
(c)Identified competenciesAn individual shall demonstrate each core competency identified by the Administrator under subsection (a) for the category of personnel that includes such individual. An individual shall demonstrate each core competency through the means identified under subsection (b) not later than one year after the date on which such core competency is identified under subsection (a) or, if the date of hire of such individual occurs after the date of such identification, not later than one year after such date of hire. In the case of an individual hired for an employment period not to exceed one year, such individual shall demonstrate each core competency at the start of the employment period. 
(d)Continuing educationThe Administrator, in consultation with representatives of relevant professional societies, industry associations, and apprenticeship training providers, shall develop or identify comprehensive continuing education courses to ensure the operation of Federal buildings in accordance with industry best practices and standards. 
(e)Curriculum with respect to facility management and operation of high-Performance buildingsNot later than 18 months after the date of enactment of this Act, and annually thereafter, the Administrator, acting through the head of the Office of Federal High-Performance Green Buildings, and the Secretary of Energy, acting through the head of the Office of Commercial High-Performance Green Buildings, in consultation with the heads of other appropriate Federal departments and agencies and representatives of relevant professional societies, industry associations, and apprenticeship training providers, shall develop a recommended curriculum relating to facility management and the operation of high-performance buildings. 
(f)Applicability of this section to functions performed under contractTraining requirements under this section shall apply to non-Federal personnel performing building operations and maintenance, energy management, safety, and design functions under a contract with a Federal department or agency. A contractor shall provide training to, and certify the demonstration of core competencies for, non-Federal personnel in a manner that is approved by the Administrator. 
 

November 30, 2010
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
